Citation Nr: 0604831	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-19 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently rated as 20 percent disabling.

3.  Entitlement to service connection for a low back 
disability with spinal stenosis, to include as secondary to 
the right knee disability.

4.  Entitlement to service connection for a left hip 
disability, to include as secondary to the right knee 
disability.

5.  Entitlement to service connection for a right hip 
disability, to include as secondary to the right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to April 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

In August 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the veteran's left and right knee 
disabilities, the most recent VA examination failed to 
adequately address the functional limitation due to pain.  
See, 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004), DeLuca v. Brown, 8 
Vet.App. 202, at 204-206, 208 (1995).  In addition, the 
veteran has claimed that his low back disability and his 
bilateral hip disabilities are secondary to his service-
connected right knee disability.  The September 2004 VA 
examination opinion stated that the back and hip disabilities 
were not related to the left knee disability, but did not 
address a link between the back and hips and the right knee.  
VA examination was in November 1999, more than six years ago.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allay v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Stuntman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Because there is additional evidence to be obtained, a remand 
in this case is required for compliance with the duty to 
assist provisions contained in the VCAA.  Accordingly, this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:

1.  The RO should schedule the veteran 
for an examination to determine the 
extent of his left and right knee 
disabilities.  The claims folder should 
be made available to the examiner for 
review.  The examiner should conduct 
range of motion testing and all other 
appropriate testing including X-rays, if 
indicated.  The examiner should determine 
if there is instability, recurrent 
subluxation, or other limitation of the 
left or right knee.  Additionally, the 
examiner is requested to offer an opinion 
as to the functional limitation caused by 
pain in the veteran's left and right 
knee, including during flare-ups and 
including any pain that radiates.  The 
examiner should describe any anatomical 
changes or functional loss, including the 
inability to perform normal working 
movements with normal strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and document 
all objective evidence of these symptoms.  
The examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use.  To the 
extent possible, the examiner should 
attempt to portray the above referenced 
findings concerning functional loss in 
terms of additional loss of motion of the 
left and right knee.  See, 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004), DeLuca v. 
Brown, 8 Vet.App. 202, at 204-206, 208 
(1995).  A complete rationale for the 
opinions given should be provided.  The 
examiner must address the issue of 
additional limitation due to pain.  

2.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his low back 
disability, and his left and right hip 
disabilities.  The veteran has claimed 
that these disabilities are related to 
his service-connected right knee 
disability.  The examiner should review 
the claims folder before the examination.  
All necessary tests should be conducted.  
If a low back, left hip, or right hip 
disability is diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran's low back, left hip, or right 
hip disabilities were either (a) caused 
by or (b) aggravated by the veteran's 
service-connected right knee disability.  
See, Allen v. Brown, 7 Vet. App. 439 
(1995).  A complete rationale for the 
opinions given should be provided.

3.  The veteran's claims should then be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC and an appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


